NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

JERRY LEWIS JONES,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1209
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hardee County; Donald G. Jacobsen,
Judge.

Jerry Lewis Jones, pro se.


PER CURIAM.

             Affirmed. See Fla. R. App. P. 9.315; Baker v. State, 878 So. 2d 1236 (Fla.

2004); State v. Broom, 523 So. 2d 639 (Fla. 2d DCA 1988); Farrell v. State, 62 So. 3d
20 (Fla. 1st DCA 2011); Branch v. State, 990 So. 2d 585 (Fla. 3d DCA 2008); Thier v.

State, 967 So. 2d 259 (Fla. 3d DCA 2007).



CASANUEVA, CRENSHAW, and BLACK, JJ., Concur.